Citation Nr: 9900632	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for cerebral vascular 
accident (CVA) as secondary to service connected ischemic 
heart disease.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East (USAFFE) from November 1941 to August 
1942 and from July 1945 to January 1946.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a December 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for status post 
cerebral vascular accident (infarction) secondary to service 
connected ischemic heart disease, and continued the 
evaluation of ischemic heart disease as 30 percent disabling.  

The issue of entitlement to service connection for CVA 
secondary to service-connected ischemic heart disease is 
discussed in the remand portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an increased 
rating for his ischemic heart disease.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a rating in excess of 
30 percent for service-connected ischemic heart disease.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans service-connected ischemic heart disease 
has not resulted in acute coronary thrombosis or occlusion, 
there is no history of repeated anginal attacks, and it does 
not preclude more than light manual labor.  The veteran has 
not had more than one episode of congestive heart failure in 
the past year, he denies angina, and his ejection fraction is 
more than 50 percent.  

3.  The veterans cardiac functional capacity cannot be 
tested due to residuals of a CVA.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ischemic heart disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7005(1998); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA disability benefits 
in October 1971 based on dysentery, malaria, pulmonary 
tuberculosis, rheumatism, hemorrhoids, kidney trouble, 
chronic gastritis, and hypovitaminosis.  

The veteran was a Prisoner of War (POW) from April 1942 to 
August 1942 following the fall of Bataan and was confined at 
ODonnell Concentration Camp, Capas, Tarlac.  

An April 1988 radiologic report indicated no acute 
cardiopulmonary disease with minimal right upper lobe 
fibrosis.  A neurological examination in May 1988 was normal.  

In November 1988, service connection was granted for atypical 
anxiety disorder with partial features of post traumatic 
stress disorder and a 10% rating was assigned.   

A VA cardiovascular examination was conducted in November 
1995.  The veteran provided a history of three years of 
recurrent palpitations and shortness of breath due to any 
physical effort (i.e. climbing five steps).  Palpitations 
were the only subjective complaint noted.  Examination 
revealed that the heart had normal sounds, regular rhythm and 
no murmurs.  Blood pressure was 162/82.  The clinical 
diagnosis was arteriosclerotic heart disease (ASHD), not in 
failure, CFC II-B.  An electrocardiogram (EKG) was normal.  
No cardiac abnormalities were noted on chest x-ray. 

In November 1995 an echocardiogram was performed for the VA.  
It indicated the following:  1) Normal left ventricular 
dimension with mild hypokinesia of the anterior 
interventricular septum and anterior left ventricular free 
wall, and moderate hypokinesia of the inferior 
interventricular septum, inferior and inferolateral left 
ventricular free wall; 2) Normal right ventricular dimension; 
3) Normal left and right atrial dimensions; 4) Extensive 
mitral annular calcification; 5) Aortic annulus calcification 
and thickened non-coronary cusp with evidence of mild aortic 
regurgitation; 6) Structurally normal tricuspid and pulmonary 
valves with good opening and closing motion; 7) Normal 
pulmonary artery; 8) Normal aortic root dimension with 
calcified walls; 9) Dilated coronary sinus of Valsalva.  The 
ejection fraction was noted to be 66 percent, with the normal 
range stated as from 55 to 77 percent.  

In January 1996 service connection for ischemic heart disease 
was granted and a 30 percent rating was assigned.   

In May 1996, the veteran made a claim for VA disability 
benefits based on left side paralysis due to a stroke claimed 
as a consequence of his ischemic heart disease.  A cranial 
computerized tomography (CT) scan in June 1996 indicated 
central and cortical cerebral atrophy.

A VA examination for peripheral nerves was conducted in June 
1996.  The examiner concluded that the veteran was status-
post right cerebral infarction.  

At a VA cardiovascular examination, also conducted in June 
1996, the veteran complained of chest pain, easy 
fatigability, left-sided weakness, and slurred speech.  His 
blood pressure was 150/80.  An EKG was interpreted as being 
normal.  No cardiac abnormalities were noted on chest X-ray 
examination.  The clinical diagnoses were hypertension and no 
objective evidence of ischemic heart disease. 

The veterans private physician, Dr. J.C-M, submitted a 
letter, dated in July 1997, which indicates that she treated 
him for various conditions on several occasions.  On May 4, 
1996, the veteran presented with complaints of numbness and 
weakness of the left side of the body.  In regard to this 
history of his present illness, it was reported that he had 
suddenly experienced slight tightness of the chest, dizziness 
and nausea.  The following morning his speech was slurred and 
he had difficulty standing and sitting up.  Dr. J.C-M. 
concluded that the veteran had suffered a stroke.  She 
indicated that the veteran had previously suffered from 
malaria, malnutrition, diarrhea, epigastric pain, peptic 
ulcer-gastritis, lumbago, arthritis pain, chronic cough, 
bronchitis, hypertension, and recurrent spasms of the calf 
muscles.  Dr. J.C-M indicated a diagnosis of CVA secondary to 
coronary heart disease, hypertension, and chronic bronchitis.  

Dr. J.C-M. submitted a second letter in May 1998 in which she 
indicated, in pertinent part, that an October 1995 EKG 
revealed a left bundle branch block.  She concluded that the 
veterans coronary heart disease and the presence of other 
risk factors made the veteran more prone to myocardial 
infarction and CVA.  

A VA examination for the heart was conducted in March 1998.  
The examiner reviewed the claims folder.  She indicated that, 
due to the veterans stroke with restricted activity, dyspnea 
was not a problem.  It was reported that the veteran had no 
angina but that he had palpitations on walking for five-to-
six steps.  Blood pressure ranged from 150/80 to 160/90.  The 
examiner also noted that there was no history of acute 
cardiac illnesses, coronary occlusion/thrombosis, congestive 
heart failure, acute rheumatic heart disease, or cardiac 
surgery.  The examiner indicated that there were no 
arrhythmias, murmurs or thrills.  The veteran underwent an 
echocardiogram performed at a private facility for the VA.  
The ejection fraction was 78 percent (normal range given as 
55 to 83 percent).  The clinical diagnoses were status post 
CVA with left hemiparesis, hypertensive cardiovascular 
disease, which was not in failure, and an ejection fraction 
of 78 percent.  The echocardiogram was interpreted as showing 
mild mitral, tricuspid, pulmonic and aortic regurgitation; 
eccentric left ventricular hypertrophy with good systolic 
function; thickened mitral valve annulus; dilated aortic 
root; and reversed ER/A ration across the mitral valve. An 
EKG performed in connection with this examination revealed 
normal findings.  The clinical examiner diagnosed CVA with 
left hemiparesis; hypertensive cardiovascular disease, not in 
failure, ejection fraction 78 percent; and functional 
capacity could not be assessed due to CVA. 


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the claim for an increased 
rating for ischemic heart disease.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VAs Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (1997) (codified at 38 C.F.R. §§ 4.104).  
Because the veterans claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided the 
veteran notice of the revised regulations in the July 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veterans claim, with consideration of the pre-1998 and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Following the January 1998 revision, Diagnostic Code 7005 
provides that a veteran who, upon a workload of greater than 
5 metabolic equivalents (METs) but not greater than 7 METs, 
demonstrates dyspnea, fatigue, angina, dizziness or syncope, 
or shows evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 
30 percent evaluation.  A veteran who demonstrates more than 
one episode of acute congestive heart failure in the past 
year or who demonstrates dyspnea, fatigue, angina, dizziness 
or syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is entitled to a 60 
percent evaluation.  A veteran who suffers from chronic 
congestive heart failure or demonstrates dyspnea, fatigue, 
angina, dizziness, or syncope upon a workload of 3 METs or 
less, or shows left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is entitled to a 100 
percent evaluation.  

It is noted that, due to a CVA, the veterans physical status 
as it may reflect impairment due to heart disease can not be 
as thoroughly evaluated as desired.  However, there is no 
indication that further examination would be more productive 
and the evidence of record is deemed adequate to decide the 
claim, particularly in view of the circumstances of the case.  

The record clearly shows that the veteran does not meet the 
requirements for a rating in excess of 30 percent under the 
old rating criteria.  He is not shown to have had a coronary 
occlusion or thrombosis or a history of repeated anginal 
attacks.  Nor is it shown that his heart disease has 
precluded more than light manual labor.  The evidence shows 
that the veteran does not have congestive heart failure and 
he has denied angina.  Moreover, EKG findings have been 
normal.  Accordingly, after considering the specific rating 
criteria for the veterans heart disease in the context of 
the complete cardiac picture (to ensure a fair decision given 
the veterans physical limitations), it is concluded that a 
rating in excess of 30 percent is not warranted under the old 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  

Although a functional capacity evaluation could not be 
performed according to the March 1998 VA examiner, other 
findings are relevant to a rating under the post January 1998 
regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1998).  There is no evidence of record of any episodes of 
acute congestive heart failure in the past year and angina 
has been denied.  Moreover, a March 1998 echocardiogram 
showed an ejection fraction of 78 percent, greater than the 
30 to 50 percent required for a 60 percent evaluation for 
ASHD with left ventricular dysfunction.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).  A prior VA examination in 
November 1995 found no evidence of ischemic heart disease and 
indicated complaints of chest pain and easy fatigability.  
The ejection fraction at that time was 66 percent.  Although 
Dr. J.C-M has noted complaints of tightness of the chest, and 
indicated that the veteran suffered from coronary heart 
disease, her statements do not provide any findings necessary 
for a rating greater than 30 percent for the veterans heart 
condition under the old or new rating criteria.  The 
preponderance of the evidence is against a rating greater 
than 30 percent for the veterans service-connected ischemic 
heart disease.  


ORDER

Entitlement to an increased evaluation for ischemic heart 
disease is denied.  


REMAND

In July 1997 the veterans treating physician, his daughter, 
Dr. J.C-M., provided an opinion as to the etiology of the 
veterans CVA.  She did not provide any evidence as to her 
medical credentials specialty or any treatment records.  Dr. 
J.C-M. indicated that the veteran had a stroke while at home 
in May 1996.  In a second letter in May 1998 she provided the 
bases for her conclusion that the veterans heart condition 
contributed to his CVA.  However, she did not submit any 
further treatment records and no records of hospitalization.  

A VA peripheral nerves examination was conducted in June 
1996.  The veteran reported that a week previously he 
experienced a sudden onset of left side weakness, but was not 
hospitalized.  The examiner concluded that the veteran was 
status-post right cerebral infarction that was not secondary 
to ischemic heart disease, but provided no basis for that 
conclusion. 

The claim is remanded to the RO for the following:

1.  The RO should obtain the medical 
credentials and office records of Dr. 
J.C-M., including any notes, records of 
hospitalization, and results of testing, 
with regard to treatment and care of the 
veteran for his stroke.  The RO should 
request from Dr. J.C-M. an explanation of 
the basis for her opinion that the 
veterans cerebrovascular accident (CVA) 
was due to ischemic heart disease.  

2.  Thereafter (and even if no additional 
evidence can be obtained), the RO should 
obtain the opinion of an appropriate 
specialist as to whether the veterans 
cerebral infarction was at least as 
likely as not caused or aggravated by his 
service-connected ischemic heart disease.  
The physician must be provided the claims 
folder and a copy of this remand for 
review.  The physician should provide a 
clear and well-reasoned opinion as to the 
causal nexus, or lack thereof, between 
the veterans CVA and ischemic heart 
disease and should explain the basis for 
any disagreement with the opinion of Dr. 
J.C-.M.

3.  The RO should then re-adjudicate the 
claim for service connection for status 
post CVA secondary to service-connected 
ischemic heart disease.  If any claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
